Case: 13-50239      Document: 00512493456         Page: 1    Date Filed: 01/08/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50239
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 8, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

LESTER ABIMAEL CALDERON-VALDEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:12-CR-761-1


Before DAVIS, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM: *
       Lester Abimael Calderon-Valdez (Calderon) appeals his 80-month
sentence imposed following his guilty plea conviction for illegal reentry after
deportation, in violation of 8 U.S.C. § 1326. He argues that the presumption
of reasonableness does not apply to his within-guidelines sentence because the
illegal reentry guideline, U.S.S.G. § 2L1.2, is not supported by empirical data.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50239    Document: 00512493456    Page: 2   Date Filed: 01/08/2014


                                No. 13-50239

As Calderon concedes, this argument is foreclosed by United States v. Duarte,
564 F.3d 528, 529-31 (5th Cir. 2009).
      Calderon also argues that his sentence is greater than necessary to meet
the sentencing goals outlined in 18 U.S.C. § 3553(a). He contends that the
Sentencing Guidelines failed to account for his cultural assimilation and his
motive for reentering the United States. Calderon’s arguments are insufficient
to rebut the presumption of reasonableness. The district court did not abuse
its discretion in imposing the sentence. See United States v. Gomez-Herrera,
523 F.3d 554, 565-66 (5th Cir. 2008); Gall v. United States, 552 U.S. 38, 51
(2007). Accordingly, the judgment of the district court is AFFIRMED.




                                        2